John L. Flynn, J.
This motion to modify an order directing
the moving party to appear and be examined pursuant to section 354 of the General Business Law is in all respects denied. The applicable rule was succinctly stated by Judge Cardozo in the Matter of Ottinger v. Civil Service Comm. (240 N. Y. 435, 439) when he said: “ In support of such an action and almost upon mere request, he may have an examination before trial of parties or of witnesses ”. The stay is vacated. The Attorney-General will not be required to supply a transcript of testimony already taken. Settle order providing for the examination.